Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1-4 and 14 recite “the starting symbol being selectable from a preconfigured set of starting symbols that are configured in memory without signaling from the network node.”  It is not clear whether the phrase “without signaling from the network node” should be interpreted to modify the entire clause, including the language “the starting symbol being selectable from a preconfigured set of starting symbols,” or merely to modify the phrase “a preconfigured set of starting symbols that are configured in memory.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim(s) 1-5, 7-9, 11-14, 16 and 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TSG RAN WG1 Meeting #89 R1-1707729; Title: Multiplexing between PDCCH and PDSCH for various data durations; Agenda Item: 7.1.3.1.3; Source: AT&T; Document for: Discussion/Approval; Location and Date: Hangzhou, TR. China 15th - 19th May 2017, consisting of 6-pages (cited in Applicant’s IDS filed on May 13, 2020) (Hereafter, R1-1707729) in view of Lin et al. (US 2020/0077433), and further in view of Pelletier (US 2018/0332605).

Regarding claim 1, R1-1707729 discloses a method of operating a user equipment (R1-1707729, page 1, boxed section, line 2, UE) in a radio access network (R1-1707729, page 1, Introduction, lines 1-2, LTE, New Radio (NR)), the method comprising: 
determining, based on a predefined symbol configuration (R1-1707729, page 5, Section 6, transmission type and duration scheduled using DCI formats), a starting symbol of a scheduled transmission (R1-1707729, page 5, Section 6, OFDM starting symbol of a mini-slot could be indicated by bits in the scheduling DCI)  on one of a Physical Uplink Control Channel, PUCCH and a Physical Uplink Shared Channel (PUSCH) (R1-1707729, page 1, Introduction, lines 1-3, DL-SCH/UL-SCH; boxed section, Data Channel (PDSCH, PUSCH) duration and starting position), the starting symbol being selectable from a preconfigured set of starting symbols that are configured in memory (R1-1707729, Fig. 1; page 1, section 1, NR has a single unified frame structure; page 5, Section 6, OFDM starting symbol of a mini-slot could be indicated by bits in the scheduling DCI [starting symbol of a mini-slot is selected from the set of symbols in the slot]); and 
transmitting the one of the PUCCH and the PUSCH based on the determined starting symbol (R1-1707729, Fig. 1; , page 1, Introduction, lines 1-3, DL-SCH/UL-SCH; boxed section, Data Channel (PDSCH, PUSCH) duration and starting position; page 5, Section 6, last paragraph, indication of duration (symbols) of data transmission).

R1-1707729 does not explicitly disclose, but Lin does disclose that the configuration is for a transmission on one of the PUCCH and the PUSCH (Lin, paragraphs [0069]-[0070], PUCCH); and that a frame structure is configured in memory without signaling from the network node may be statically determined without the need to be indicated by the base station to the terminal (Lin, paragraph [0070], frame structure may be statically determined without the need to be indicated by the base station to the terminal).  It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to use the mini-slots on the PUCCH of Lin.  The motivation to combine the references would have been to efficiently schedule communications.

R1-1707729 does not explicitly disclose, but Pelletier discloses the symbol configuration being at least in part semi-persistently configured (Pelletier, paragraph [0097], symbol-based TTI duration; paragraph [0099], TTI durations based on semi-persistent grant or assignment).  It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to use semi-persistent grant, as in Pelletier in the invention of R1-1707729.  The motivation to combine the references would have been to efficiently schedule communications.


Claims 2 is rejected under substantially the same rationale as claim 1. 

Regarding claim 3, R1-1707729 discloses a method of operating a network node (R1-1707729, page 1, Introduction, line 1, NB IoT) in a radio access network (R1-1707729, page 1, Introduction, lines 1-2, LTE, New Radio (NR)), the method comprising: 
configuring a user equipment (R1-1707729, page 1, boxed section, line 2, UE) with a predefined symbol configuration (R1-1707729, page 5, Section 6, transmission type and duration scheduled using DCI formats), the symbol configuration indicating a starting symbol of a scheduled transmission(R1-1707729, page 5, Section 6, OFDM starting symbol of a mini-slot could be indicated by bits in the scheduling DCI) on one of a Physical Uplink Control Channel, PUCCH and a Physical Uplink Shared Channel (PUSCH)   (R1-1707729, page 1, Introduction, lines 1-3, DL-SCH/UL-SCH; boxed section, Data Channel (PDSCH, PUSCH) duration and starting position), the starting symbol being selectable from a preconfigured set of starting symbols that are configured in memory based on control signaling indicating which symbol of the preconfigured set of starting symbols is to be used as the starting symbol (R1-1707729, Fig. 1; page 5, Section 6, OFDM starting symbol of a mini-slot could be indicated by bits in the scheduling DCI [starting symbol of a mini-slot is selected from the set of symbols in the slot]),; and  
receiving the one of the PUCCH and the PUSCH based on the indicated starting symbol (R1-1707729, Fig. 1; , page 1, Introduction, lines 1-3, DL-SCH/UL-SCH; boxed section, Data Channel (PDSCH, PUSCH) duration and starting position; page 5, Section 6, last paragraph, indication of duration (symbols) of data transmission).

R1-1707729 does not explicitly disclose, but Lin does disclose that the configuration is for a transmission on one of the PUCCH and the PUSCH (Lin, paragraphs [0069]-[0070], PUCCH); and that a frame structure is configured in memory without signaling from the network node may be statically determined without the need to be indicated by the base station to the terminal (Lin, paragraph [0070], frame structure may be statically determined without the need to be indicated by the base station to the terminal).  It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to use the mini-slots on the PUCCH of Lin.  The motivation to combine the references would have been to efficiently schedule communications.

R1-1707729 does not explicitly disclose, but Pelletier discloses the symbol configuration being at least in part semi-persistently configured (Pelletier, paragraph [0097], symbol-based TTI duration; paragraph [0099], TTI durations based on semi-persistent grant or assignment).  It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to use semi-persistent grant, as in Pelletier in the invention of R1-1707729.  The motivation to combine the references would have been to efficiently schedule communications.

Claims 4 is rejected under substantially the same rationale as claim 3.

Regarding claim 5, R1-1707729 in view of Lin, and further in view of Pelletier discloses the method according to claim 1, wherein the predefined symbol configuration is further: configured with Radio Resource Control layer control signaling; (R1-1707729, page 5, Section 7, RRC configured).

Regarding claim 7, R1-1707729 in view of Lin, and further in view of Pelletier discloses the method according to claim 1, wherein the indicated starting symbol is determined in relation to a structure reference symbol of the transmission timing structure (R1-1707729, Fig. 1; pages 3-4, Section 4, first symbol of mini-slot could be the first symbol of the MBSFN region of an MBSFN subframe; or PDCCH at the beginning of a slot could schedule several mini-slot PDSCHs later in the same slot).

Regarding claim 8, R1-1707729 in view of Lin, and further in view of Pelletier discloses the method according to claim 7, wherein the transmission timing structure comprises a control region covering a configurable number of symbols (R1-1707729, Fig. 1; pages 1, Section 1,slot duration scales with numerology as the number of symbols per slot is fixed for constant CP overhead; page 5, Section 7, PDCCH monitoring occasions are RRC configured, in terms of symbols).

Regarding claim 9, R1-1707729 discloses in view of Lin, and further in view of Pelletier the method according to claim 7, wherein the duration of a symbol of the transmission timing structure is dependent on a numerology, wherein the numerology is configurable (R1-1707729, page 5, Section 6, NR can adapt the TTI duration by changing the number of OFDM symbols in a mini-slot; transmission duration of a mini-slot based transmission can be signaled as an integer number of mini-slots; OFDM starting symbol of a mini-slot could be indicated by bits in the scheduling DCI).

Regarding claim 11, R1-1707729 in view of Lin, and further in view of Pelletier discloses the method according to claim 1, wherein the indicated starting symbol is additionally determined based on downlink control information (R1-1707729, page 5, Section 6, OFDM starting symbol of a mini-slot could be indicated by bits in the scheduling DCI).

Regarding claim 12, R1-1707729 in view of Lin, and further in view of Pelletier discloses the method according to claim 1, wherein the predefined symbol configuration is at least one of part of and signaled in, a resource configuration (R1-1707729, Fig. 1; page 5, Section 7, PDCCH monitoring occasions are RRC configured, in terms of symbols).

Regarding claim 13, R1-1707729 in view of Lin, and further in view of Pelletier discloses the method according to claim 1, wherein at least one of the predefined symbol configuration and an associated resource configuration is valid for a duration of a plurality of transmission timing structures (R1-1707729, page 5, Section 6, paragraph 1, aggregation of slots, transmission duration signaled as an integer number of slots and mini-slots).

Claims 14 is rejected under substantially the same rationale as claim 1.  Lin further discloses a non-transitory computer storage medium storing executable instructions that, when executed, cause processing circuitry to at least one of control and perform a method (Lin, paragraph [0039], memory storing instructions).

Claim 16 is rejected under substantially the same rationale as claim 5.

Regarding claim 18, R1-1707729 in view of Lin, and further in view of Pelletier discloses the method according to claim 1, wherein the determined starting symbol is determined in relation to a structure reference symbol of the transmission timing structure (R1-1707729, Fig. 1; pages 3-4, Section 4, first symbol of mini-slot could be the first symbol of the MBSFN region of an MBSFN subframe; or PDCCH at the beginning of a slot could schedule several mini-slot PDSCHs later in the same slot).

Regarding claim 19, R1-1707729 in view of Lin, and further in view of Pelletier discloses the method according to claim 18, wherein the structure reference symbol of the transmission timing structure is a first symbol of the transmission timing structure (R1-1707729, Fig. 1; pages 3-4, Section 4, first symbol of mini-slot could be the first symbol of the MBSFN region of an MBSFN subframe; or PDCCH at the beginning of a slot could schedule several mini-slot PDSCHs later in the same slot).

Regarding claim 20, R1-1707729 in view of Lin, and further in view of Pelletier discloses the method according to claim 18, wherein the structure reference symbol of the transmission timing structure is a symbol of a control region within the transmission timing structure (R1-1707729, Fig. 1; pages 3-4, Section 4, first symbol of mini-slot could be the first symbol of the MBSFN region of an MBSFN subframe; or PDCCH at the beginning of a slot could schedule several mini-slot PDSCHs later in the same slot).

Regarding claim 21, R1-1707729 in view of Lin, and further in view of Pelletier discloses the method according to claim 13, wherein the duration of the plurality of transmission timing structures is at least 5 transmission timing structures (R1-1707729, page 5, Section 6, paragraph 1, aggregation of slots, transmission duration signaled as an integer number of slots and mini-slots).




Claim(s) 1-5, 7-9, 11-14, 16 and 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2018/0288744) in view of Lin et al. (US 2020/0077433) , and further in view of Pelletier (US 2018/0332605).

Regarding claim 1, Wang discloses a method of operating a user equipment in a radio access network (Wang, paragraph [0016], mobile device of a wireless communication service), the method comprising: 
determining, based on a predefined symbol configuration (Wang, paragraph [0023], the information can be transmitted on the DCI), a starting symbol of a scheduled transmission (Wang, paragraph [0054], 5G PDSCH starting symbols and ending symbols in mini-slot embodiments in a signaling design scheme for configuring PDSCH RE mapping), the starting symbol being selectable from a preconfigured set of starting symbols that are configured in memory (Wang, paragraphs [0044] and [0054], 5G PDSCH starting symbols and ending symbols in mini-slot embodiments in a signaling design scheme for configuring PDSCH RE mapping [starting symbol of a mini-slot is selected from the set of symbols in the slot]); and 
transmitting the uplink control information based on the determined starting symbol (Wang, paragraphs [0037], uplink control channel).

Wang does not explicitly disclose, but Lin does disclose that the configuration is for a transmission on one of the PUCCH and the PUSCH (Lin, paragraphs [0069]-[0070], PUCCH); and that a frame structure is configured in memory without signaling from the network node may be statically determined without the need to be indicated by the base station to the terminal (Lin, paragraph [0070], frame structure may be statically determined without the need to be indicated by the base station to the terminal).  It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to use the mini-slots on the PUCCH of Lin.  The motivation to combine the references would have been to efficiently schedule communications.

Wang does not explicitly disclose, but Pelletier discloses the symbol configuration being at least in part semi-persistently configured (Pelletier, paragraph [0097], symbol-based TTI duration; paragraph [0099], TTI durations based on semi-persistent grant or assignment).  It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to use semi-persistent grant, as in Pelletier in the invention of Wang.  The motivation to combine the references would have been to efficiently schedule communications.

Claims 2 is rejected under substantially the same rationale as claim 1. 

Regarding claim 3, Wang discloses a method of operating a network node in a radio access network (Wang, paragraph [0016], base station of a wireless communication service), the method comprising: 
configuring a user equipment (Wang, paragraph [0016], mobile device of a wireless communication service) with a predefined symbol configuration (Wang, paragraph [0023], the information can be transmitted on the DCI), the symbol configuration indicating a starting symbol of a scheduled transmission (Wang, paragraph [0054], 5G PDSCH starting symbols and ending symbols in mini-slot embodiments in a signaling design scheme for configuring PDSCH RE mapping), the starting symbol being selectable from the starting symbol being selectable from a preconfigured set of starting symbols that are configured in memory without signaling from the network node based on control signaling indicating which symbol of the preconfigured set of starting symbols (Wang, paragraphs [0044] and [0054], 5G PDSCH starting symbols and ending symbols in mini-slot embodiments in a signaling design scheme for configuring PDSCH RE mapping [starting symbol of a mini-slot is selected from the set of symbols in the slot]); and 
receiving the uplink control information on the PUCCH based on the determined starting symbol (Wang, paragraphs [0037], uplink control channel)..

Wang does not explicitly disclose, but Lin does disclose that the configuration is for a transmission on one of the PUCCH and the PUSCH (Lin, paragraphs [0069]-[0070], PUCCH); and that a frame structure is configured in memory without signaling from the network node may be statically determined without the need to be indicated by the base station to the terminal (Lin, paragraph [0070], frame structure may be statically determined without the need to be indicated by the base station to the terminal).  It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to use the mini-slots on the PUCCH of Lin.  The motivation to combine the references would have been to efficiently schedule communications.

Wang does not explicitly disclose, but Pelletier discloses the symbol configuration being at least in part semi-persistently configured (Pelletier, paragraph [0097], symbol-based TTI duration; paragraph [0099], TTI durations based on semi-persistent grant or assignment).  It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to use semi-persistent grant, as in Pelletier in the invention of Wang.  The motivation to combine the references would have been to efficiently schedule communications.

Claims 4 is rejected under substantially the same rationale as claim 3.

Regarding claim 5, Wang in view of Lin, and further in view of Pelletier discloses the method according to claim 1, wherein the predefined symbol configuration is at least one of: configured with Radio Resource Control layer control signaling; and semi-persistently configured (Wang, paragraph [0039], semi-statically using RRC signaling).

Regarding claim 7, Wang in view of Lin, and further in view of Pelletier discloses the method according to claim 1, wherein the indicated starting symbol is determined in relation to a structure reference symbol of the transmission timing structure (Wang, Figs. 4-6 show symbol positions in reference to the beginning symbol of a resource block; paragraph [0054], 5G PDSCH starting symbols and ending symbols in mini-slot embodiments in a signaling design scheme for configuring PDSCH RE mapping).

Regarding claim 8, Wang in view of Lin, and further in view of Pelletier discloses the method according to claim 7, wherein the transmission timing structure comprises a control region covering a configurable number of symbols (Wang, Figs. 4-6; paragraph [0057], Res 402 can be employed for downlink control channel information).

Regarding claim 9, Wang in view of Lin, and further in view of Pelletier discloses the method according to claim 7, wherein the duration of a symbol of the transmission timing structure is dependent on a numerology, wherein the numerology is configurable (Wang, Figs. 4-6; paragraph [0024], data rates of tens of megabits per second, or at least one gigabit per second).

Regarding claim 11, Wang in view of Lin, and further in view of Pelletier discloses the method according to claim 1, wherein the indicated starting symbol is additionally determined based on downlink control information (Wang, paragraph [0037], the information is transmitted based on the DCI).

Regarding claim 12, Wang in view of Lin, and further in view of Pelletier discloses the method according to claim 1, wherein the predefined symbol configuration is at least one of part of and signaled in, a resource configuration (Wang, paragraph [0039], semi-statically using RRC signaling).

Regarding claim 13, Wang in view of Lin, and further in view of Pelletier discloses the method according to claim 1, wherein at least one of the predefined symbol configuration and an associated resource configuration is valid for a duration of a plurality of transmission timing structures (Wang, paragraph [0033], configuring a single RE mapping pattern for all of the PRBs).

Claims 14 is rejected under substantially the same rationale as claim 1.  Wang further discloses a non-transitory computer storage medium storing executable instructions that, when executed, cause processing circuitry to at least one of control and perform a method (Wang, paragraph [0012], computer executable instructions).

Claim 16 is rejected under substantially the same rationale as claim 5.

Regarding claim 18, Wang in view of Lin, and further in view of Pelletier discloses the method according to claim 1, wherein the determined starting symbol is determined in relation to a structure reference symbol of the transmission timing structure (Wang, Figs. 4-6 show symbol positions in reference to the beginning symbol of a resource block; paragraph [0054], 5G PDSCH starting symbols and ending symbols in mini-slot embodiments in a signaling design scheme for configuring PDSCH RE mapping).

Regarding claim 19, Wang in view of Lin, and further in view of Pelletier discloses the method according to claim 18, wherein the structure reference symbol of the transmission timing structure is a first symbol of the transmission timing structure (Wang, Figs. 4-6 show symbol positions in reference to the beginning symbol of a resource block; paragraph [0054], 5G PDSCH starting symbols and ending symbols in mini-slot embodiments in a signaling design scheme for configuring PDSCH RE mapping).

Regarding claim 20, Wang in view of Lin, and further in view of Pelletier discloses the method according to claim 18, wherein the structure reference symbol of the transmission timing structure is a symbol of a control region within the transmission timing structure (Wang, Fig. 6, first symbol position is the control channel OFDM symbol).

Regarding claim 21, Wang in view of Lin, and further in view of Pelletier discloses the method according to claim 13, wherein the duration of the plurality of transmission timing structures is at least 5 transmission timing structures (Wang, paragraph [0033], configuring a single RE mapping pattern for all of the PRBs).

Response to Arguments
Applicant's arguments filed May 5, 2022 have been fully considered but they are not persuasive.
Applicant asserts that the cited references do not disclose the starting symbol being selectable from a preconfigured set of starting symbols that are configured in memory without signaling from the network node.  However, Applicant’s original Specification does not support that a set of selectable starting symbols are preconfigured in memory without signaling from the network node.  Further, Lin does disclose that a frame structure is configured in memory without signaling from the network node may be statically determined without the need to be indicated by the base station to the terminal (Lin, paragraph [0070], frame structure may be statically determined without the need to be indicated by the base station to the terminal).  
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN LOUIS LINDENBAUM whose telephone number is (571)270-3858.  The examiner can normally be reached on Monday through Friday 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALAN L LINDENBAUM/Examiner, Art Unit 2466                   
/CHRISTOPHER M CRUTCHFIELD/Primary Examiner, Art Unit 2466